 1                                                              The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA

 9
     ROBERT CARSON,                                      Case No. 3:18-cv-05858-MJP
10
                                     Plaintiff,          AGREED PRETRIAL ORDER
11
                             v.
12   UNITED STATES OF AMERICA,
13                                   Defendant.
14

15                                      I.         JURISDICTION

16           Jurisdiction in this matter is premised upon the Federal Tort Claims Act (“FTCA”),

17   28 U.S.C. §§ 1346(b) and 2679(b)(1). The United States has waived sovereign immunity for the

18   negligent or wrongful acts or omissions of any federal employee acting within the scope of

19   employment, under circumstances where the United States, if a private person, would be liable

20   to the plaintiff in accordance with the law of the place where the act or omission occurred.

21   28 U.S.C. §§ 1346(b). The parties agree that Washington state law substantively governs the

22   claim to be adjudicated at trial in this matter.

23   //

24   //


      AGREED PRETRIAL ORDER                                           UNITED STATES ATTORNEY
      [3:18-cv-05858-MJP] - 1                                           700 Stewart Street, Suite 5220
                                                                       Seattle, Washington 98101-1271
                                                                                   206-553-7970
 1                                   II. CLAIMS AND DEFENSES

 2           Plaintiff will pursue the following claims for relief:

 3           Monetary damages for the property damages to his car; monetary damages for medical

 4   specials; and monetary damages for his general damages of past, present and future pain and

 5   suffering, disability, loss of enjoyment of life.

 6           The United States will pursue the following affirmative defenses/claims for relief:

 7           1.      Plaintiff’s injuries and damages were not proximately caused by the negligent or

 8   wrongful act of an employee of the United States. Specifically, Plaintiff’s current lumbar and

 9   cervical pain is caused by a pre-existing degenerative joint disease and ossification of posterior

10   longitudinal ligament (“OPLL”), unrelated to the motor vehicle collision, but symptomatic at the

11   time.

12           2.      To the extent this Court finds that the current spinal pain is causally related to the

13   collision, Plaintiff has failed to mitigate his damages with respect to the same. Specifically,

14   Plaintiff has repeatedly declined both diagnostic and therapeutic treatment options targeted at

15   relieving his cervical and lumbar pain. Such declinations are unreasonable and have more likely

16   than not adversely affected his recovery. See Fox v. Evans, 127 Wash. App. 300, 306 (2005).

17           3.      Plaintiff is not entitled to $2,220.01 for property damage to his 1993 Geo Metro

18   because the only repair estimate disclosed sets forth repairs beyond those caused by the subject

19   collision and, further, Plaintiff voluntarily salvaged the vehicle for parts in 2018.

20           4.      Plaintiff’s total damages must be limited to no more than $164,964.44, the only

21   damage computation previously disclosed during discovery.              See FRCP 26(a)(1)(A)(iii),

22   26(e)(1)(A), and 37(c)(1).

23   //

24   //

      AGREED PRETRIAL ORDER                                                  UNITED STATES ATTORNEY
      [3:18-cv-05858-MJP] - 2                                                  700 Stewart Street, Suite 5220
                                                                              Seattle, Washington 98101-1271
                                                                                          206-553-7970
 1                                      III. ADMITTED FACTS

 2          1.      Plaintiff was involved in a motor vehicle collision with a United States Postal

 3   Service (“USPS”) employee on January 15, 2017, at approximately 1:11PM.

 4          2.      The collision occurred at the intersection of E. Washington Street and N. Rhodefer

 5   Road in Sequim, Washington.

 6          3.      The USPS employee was executing a right-hand turn from a stop sign on N.

 7   Rhodefer Road when he collided with Plaintiff.

 8          4.      Plaintiff was traveling east on E. Washington Street.

 9          5.      The USPS employee collided with Plaintiff’s rear passenger’s side door.

10          6.      The USPS employee was traveling approximately 2-5 MPH.

11          7.      Plaintiff was traveling approximately 30 MPH.

12          8.      Both drivers declined medical treatment at the scene.

13          9.      The United States admits that the employee failed to yield the right-of-way and

14   thus caused the collision, but disputes the nature and extent of Plaintiff’s damages.

15                                        IV. ISSUES OF LAW

16          The following issues of law must be determined by the Court:

17          1.      Has Plaintiff proved by a preponderance of the evidence that he is entitled to the

18   full repair estimate of $2,220.01 for his 1993 Geo Metro?

19          2.      Has Plaintiff proved by a preponderance of the evidence that his claimed past

20   medical expenses were reasonable, necessary, and related to the subject collision?

21          3.      Has Plaintiff proved by a preponderance of the evidence that he requires future

22   medical care and that any such care is reasonable, necessary, and related to the subject collision?

23   //

24   //

      AGREED PRETRIAL ORDER                                                 UNITED STATES ATTORNEY
      [3:18-cv-05858-MJP] - 3                                                 700 Stewart Street, Suite 5220
                                                                             Seattle, Washington 98101-1271
                                                                                         206-553-7970
 1           4.      Has Plaintiff proved by a preponderance of the evidence that he experienced pain,

 2   disability, and suffering as a result of the collision and/or will with reasonable probability,

 3   continue to experience pain, disability, and suffering in the future?

 4           5.      Has the United States proved by a preponderance of the evidence that Plaintiff

 5   failed to mitigate his damages?

 6                                     V. EXPERT WITNESSES

 7           The following expert witnesses may be called by Plaintiff at trial:

 8                   Donna Moore, M.D. – Will Testify
                     Medical Consulting Associates, PLLC
 9                   9226 Bay Shore Drive NW, Suite 230
                     Silverdale, WA 98383
10                   Tel. (360) 692-6202

11           Dr. Moore is a Physical Medicine and Rehabilitation physician who conducted an

12   Independent Medical Examination on Plaintiff on October 22, 2018, at the request of Plaintiff’s

13   attorney, Greg S. Memovich.        She will testify regarding Plaintiff’s medical specials and

14   Plaintiff’s treatment, injuries, pain, suffering, disabilities and possible future treatment, pain,

15   suffering, and disabilities.

16           The following expert witnesses may be called by the United States at trial:

17                   Joshua Shatsky, M.D. – Will Testify
                     WestSound Orthopaedics - Silverdale
18                   4409 NW Anderson Hill Road
                     Silverdale, WA 98383
19                   Tel. (360) 698-6630

20           Dr. Shatsky is an orthopedic surgeon employed by WestSound Orthopaedics, and is

21   among Plaintiff’s treating physicians. Dr. Shatsky may be called by the United States to testify

22   as to his multiple examinations, observations, interactions, and Plaintiff’s prognosis as of January

23   2018, including recommendations made regarding future care and treatment, which Plaintiff

24

      AGREED PRETRIAL ORDER                                                  UNITED STATES ATTORNEY
      [3:18-cv-05858-MJP] - 4                                                  700 Stewart Street, Suite 5220
                                                                              Seattle, Washington 98101-1271
                                                                                          206-553-7970
 1   declined. He may also be asked to interpret the MRI of Plaintiff’s spine from May 2017 and

 2   testify regarding its significance from an orthopedic perspective.

 3                   Wilson Chang, M.D. – Will Testify
                     Swedish Pain Services
 4                   601 Broadway, Suite 530
                     Seattle, WA 98122
 5                   Tel. (206) 386-2013

 6           Dr. Chang is a Physical Medicine and Rehabilitation Specialist employed by Swedish

 7   Pain Services, and was among Plaintiff’s treating physicians. Dr. Chang may be called by the

 8   United States to testify as to his multiple examinations, observations, interactions, and Plaintiff’s

 9   prognosis as of October 2021. Dr. Chang will discuss the various diagnostic and therapeutic

10   treatment options recommended but rejected by Plaintiff during his treatment of him. Dr. Chang

11   will discuss Plaintiff’s continued nonadherence to pain medications and belligerent behavior with

12   his staff that ultimately lead to Plaintiff’s dismissal from his services.

13                                       VI. OTHER WITNESSES

14           The following lay witnesses may be called by Plaintiff at trial:

15           1.      Robert Carson
                     c/o Greg Memovich, Counsel for Plaintiff
16
             Will testify regarding liability and damages.
17
             The following lay witnesses may be called by the United States at trial:
18
             2.      Jason Robotkay – Possible Witness Only
19                   c/o Erin K. Hoar, Assistant United States Attorney, Counsel for United States

20           Mr. Robotkay was the driver of the U.S. Postal Service vehicle that collided with Mr.

21   Carson’s vehicle on January 15, 2017. Mr. Robotkay may be called by the United States to rebut

22   any claims by Plaintiff regarding the mechanism of the collision and Plaintiff’s presentation at

23   the scene.

24   //

      AGREED PRETRIAL ORDER                                                  UNITED STATES ATTORNEY
      [3:18-cv-05858-MJP] - 5                                                  700 Stewart Street, Suite 5220
                                                                              Seattle, Washington 98101-1271
                                                                                          206-553-7970
 1           3. Detective Rick Larsen, Sequim Police Department – Possible Witness Only
                c/o Sequim Police Department, 152 W. Cedar Street, Sequim, WA 98382
 2
             Detective Larsen was the investigating officer for the Sequim Police Department who
 3
     was dispatched to the collision on January 15, 2017. Detective Larsen may be called by the
 4
     United States to testify to his observations of the vehicles, the condition of the vehicles, and
 5
     Plaintiff’s presentation at the scene.
 6
                                              VII. EXHIBITS
 7
             Plaintiff may offer the following exhibits at trial:
 8
      No.            Description              Authenticity Admissibility     Objection      Admitted
 9
       1            Police Report              Stipulated    Stipulated
10
                  Auto Body Damage                                            FRE 602,
       2                                       Disputed       Disputed
11                      Estimate                                              901, 802
              Medical Expense Summary
       3                                       Stipulated     Disputed        FRE 802
12                     FRE 1006
                   InHealth Imaging
       4                                       Stipulated    Stipulated
13              05.01.2017 MRI Report
                 Jefferson Health Care
       5                                       Stipulated    Stipulated
14             05.01.2017 Medical Bill
                 Jefferson Health Care
15     6       Physical Therapy Bills          Stipulated    Stipulated
               07.07.17 thru 08.11.2017
16           Peninsula Community Health
       7    Services Bills 01.19.2017 thru     Stipulated    Stipulated
17                    01.25.2018
                Kitsap Physical Therapy
18     8    Medical Bills 01.26.2017 thru      Stipulated    Stipulated
                      04.06.2017
19           InHealth Imaging 05.01.2017
       9                                       Stipulated    Stipulated
                  MRI Medical Bill
20             WestSound Orthopaedics
       10   Medical Bills 06.21.2017 thru      Stipulated    Stipulated
21                    01.29.2018

22           Swedish Medical Center
       11 Medical Bills 11.19.2018 thru        Stipulated    Stipulated
23                  current

24

      AGREED PRETRIAL ORDER                                               UNITED STATES ATTORNEY
      [3:18-cv-05858-MJP] - 6                                               700 Stewart Street, Suite 5220
                                                                           Seattle, Washington 98101-1271
                                                                                       206-553-7970
 1          The United States may offer the following exhibits at trial, in addition to any exhibits

 2   identified by Plaintiff:

 3
      No.             Description           Authenticity Admissibility Objection Admitted
 4               Pertinent Portions of
                 Jefferson Healthcare
 5    200       Records Dated 4/4/14         Stipulated      Stipulated
             (Carson_MedRecs_000406-
 6                     000413)
                 Pertinent Portions of
 7               Jefferson Healthcare
      201       Records Dated 4/9/14         Stipulated      Stipulated
 8           (Carson_MedRecs_000425-
                       000431)
 9               Pertinent Portions of
                 Pulmonary & Sleep
                                                                               FRE 401,
10             Medicine Records Dated                        Subject to
      202                                    Stipulated                        403, 602,
                         7/7/14                              foundation
                                                                                 802
11           (Carson_MedRecs_000300-
                       000303)
12               Pertinent Portions of
                 Jefferson Healthcare
13           Hospital ER Records Dated
      203                                    Stipulated      Stipulated
                        1/15/17
14           (Carson_MedRecs_000459-
                       000467)
15            Kitsap PT Records Dated
                   1/26/17 to 4/6/17
      204                                    Stipulated      Stipulated
16           (Carson_MedRecs_000085-
                       000093)
17            WestSound Orthopaedics
              Records Dated 6/21/17 to
18    205               1/29/18              Stipulated      Stipulated
             (Carson_MedRecs_000003-
19                     000024)
                Jefferson Community
20            Healthcare PT Discharge
      206      Summary Dated 8/11/17         Stipulated      Stipulated
21           (Carson_MedRecs_000603-
                       000605)
22           Olympic Medical Center PT
                 Discharge Summary
23    207                                    Stipulated      Stipulated
                     Dated 5/9/18
             (Carson_MedRecs_000757)
24

      AGREED PRETRIAL ORDER                                               UNITED STATES ATTORNEY
      [3:18-cv-05858-MJP] - 7                                               700 Stewart Street, Suite 5220
                                                                           Seattle, Washington 98101-1271
                                                                                       206-553-7970
 1
     No.          Description            Authenticity Admissibility Objection Admitted
 2          Pertinent Portions of Peak
             Performance PT Records                                      FRE 401,
                                                       Subject to
 3   208    Dated 10/15/18 to 1/16/19     Stipulated                     403, 602,
                                                       foundation
           (Carson_MedRecs_000123-                                         802
 4                   000159)
            Swedish Pain Management
 5           Records Dated 11/19/18
     209                                  Stipulated   Stipulated
           (Carson_MedRecs_000338-
 6                   000344)
            Swedish Pain Management
 7            Records Dated 3/13/19
     210                                  Stipulated   Stipulated
           (Carson_MedRecs_000356-
 8                   000361)
            Swedish Pain Management
 9            Records Dated 4/15/19
     211                                  Stipulated   Stipulated
           (Carson_MedRecs_000372-
10                   000377)
            Swedish Pain Management
11            Records Dated 5/15/19
     212                                  Stipulated   Stipulated
           (Carson_MedRecs_000372-
12                   000377)
            Swedish Pain Management
13            Records Dated 6/11/19
     213                                  Stipulated   Stipulated
           (Carson_MedRecs_000886-
14                   000890)
            Swedish Pain Management
15            Records Dated 7/17/19
     214                                  Stipulated   Stipulated
           (Carson_MedRecs_000863-
16                   000866)
             Swedish Spine, Sports &
17          Musculoskeletal Medicine
     215      Records Dated 9/4/19        Stipulated   Stipulated
18         (Carson_MedRecs_001148-
                     001150)
19          Swedish Pain Management
             Records Dated 11/15/19
20   216                                  Stipulated   Stipulated
           (Carson_MedRecs_000847-
                     000850)
21          Swedish Pain Management
              Records Dated 1/7/20
22   217                                  Stipulated   Stipulated
           (Carson_MedRecs_000828-
                     000831)
23

24

     AGREED PRETRIAL ORDER                                          UNITED STATES ATTORNEY
     [3:18-cv-05858-MJP] - 8                                          700 Stewart Street, Suite 5220
                                                                     Seattle, Washington 98101-1271
                                                                                 206-553-7970
 1
      No.            Description             Authenticity Admissibility Objection Admitted
 2            Swedish Pain Management
                Records Dated 4/6/20
      218                                      Stipulated      Stipulated
 3           (Carson_MedRecs_000823-
                      000824)
 4            Swedish Pain Management
      219      Records Dated 10/28/20          Stipulated      Stipulated
 5           (Carson_MedRecs_000809)
                Sound Pain Alliance
 6             Records Dated 12/10/20
      220                                      Stipulated      Stipulated
             (Carson_MedRecs_001119-
 7                    001122)
              Anesis Spine & Pain Care
 8             Records Dated 2/18/21
      221                                      Stipulated      Stipulated
             (Carson_MedRecs_001101-
 9                    001104)
              Anesis Spine & Pain Care
10             Records Dated 3/22/21
      222                                      Stipulated      Stipulated
             (Carson_MedRecs_001095-
11                    001099)

12                               VIII. DEPOSITION TRANSCRIPTS

13          Drs. Moore and Chang gave perpetuation depositions, in part because of the COVID crisis

14   and uncertainties regarding live court proceedings. The parties prefer that Drs. Moore and Chang

15   testify live, via Zoom, rather then relying on their perpetuation depositions. However, Plaintiff

16   may seek admission of either or both transcripts in the event either witness is unavailable to

17   testify. The United States intends to subpoena Dr. Chang for live testimony and maintains that

18   deposition testimony should only be proffered in the event either witness is truly unavailable

19   within the meaning of Fed. R. Civ. P. 32(a)(4).

20          Plaintiff may use portions of Dr. Chang’s deposition transcripts to refresh his recollection

21   or for impeachment purposes.

22          The United States may offer portions of the deposition transcripts of Plaintiff and/or

23   Donna Moore, M.D., for impeachment purposes per Fed. R. Civ. P. 32(a)(2). Furthermore, the

24   United States may use the deposition of Dr. Chang to refresh his recollection.

      AGREED PRETRIAL ORDER                                                 UNITED STATES ATTORNEY
      [3:18-cv-05858-MJP] - 9                                                 700 Stewart Street, Suite 5220
                                                                             Seattle, Washington 98101-1271
                                                                                         206-553-7970
 1                                    ACTION BY THE COURT

 2          (a) This case is schedule for trial without a jury on July 15, 2021, at 9:00AM.

 3          (b) Trial briefs shall be submitted to the Court on or before July 12, 2021.

 4          (c) Proposed Findings of Fact and Conclusions of Law must be submitted to the Court

 5              on or before July 12, 2021.

 6          (d) This order has been approved by the parties as evidenced by the signatures of their

 7              counsel. This order shall control the subsequent course of the action unless modified

 8              by subsequent order. This order shall not be amended except by order of the court

 9              pursuant to agreement of the parties or to prevent manifest injustice.

10

11   DATED this 30th day of June, 2021.

12

13                                                A
14                                                Marsha J. Pechman
                                                  United States Senior District Judge
15

16
                                                          APPROVED AS TO FORM
17
                                                          TESSA M. GORMAN
18                                                        Acting United States Attorney

19   s/ Greg S. Memovich                                  s/ Erin K. Hoar
     GREG S. MEMOVICH, WSBA #13588                        ERIN K. HOAR, CA No. 311332
20   Law Offices of Greg Memovich, PLLC                   Assistant United States Attorney
     9301 Linder Way, Suite 201                           Western District of Washington
21   Silverdale, WA 98383                                 United States Attorney’s Office
     Phone: (360) 692-1347                                700 Stewart Street, Suite 5220
22   Fax: (360) 692-3893                                  Seattle, Washington 98101
     Email: memovichlaw@gmail.com                         Phone: (206) 553-7970
23                                                        Email: erin.hoar@usdoj.gov
     Attorney for Plaintiff
24                                                        Attorneys for the United States

      AGREED PRETRIAL ORDER                                               UNITED STATES ATTORNEY
      [3:18-cv-05858-MJP] - 10                                              700 Stewart Street, Suite 5220
                                                                           Seattle, Washington 98101-1271
                                                                                       206-553-7970
